

115 S1090 IS: Water and Agriculture Tax Reform Act of 2017
U.S. Senate
2017-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1090IN THE SENATE OF THE UNITED STATESMay 10, 2017Mr. Crapo (for himself, Mr. Bennet, Mr. Risch, Mr. Gardner, and Mr. Enzi) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to facilitate water leasing and water transfers to
			 promote conservation and efficiency.
	
 1.Short titleThis Act may be cited as the Water and Agriculture Tax Reform Act of 2017.
		2.Facilitate water
			 leasing and water transfers to promote conservation and efficiency
			(a)In
 generalParagraph (12) of section 501(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
					(I)Treatment of
				mutual ditch irrigation companies
						(i)In
 generalIn the case of a mutual ditch or irrigation company or of a like organization to a mutual ditch or irrigation company, subparagraph (A) shall be applied without taking into account any income received or accrued—
 (I)from the sale, lease, or exchange of fee or other interests in real property, including interests in water,
 (II)from the sale or exchange of stock in a mutual ditch or irrigation company (or in a like organization to a mutual ditch or irrigation company) or contract rights for the delivery or use of water, or
 (III)from the investment of proceeds from sales, leases, or exchanges under subclauses (I) and (II),
							except that
				any income received under subclause (I), (II), or (III) which is
			 distributed or
				expended for expenses (other than for operations, maintenance, and
			 capital
				improvements) of the mutual ditch or irrigation company or of the
			 like
			 organization
				to a mutual ditch or irrigation company (as the case may be) shall
			 be treated as nonmember income in the year in which it is
			 distributed or
				expended. For purposes of the preceding sentence, expenses (other
			 than for
				operations, maintenance, and capital improvements) include expenses
			 for the
				construction of conveyances designed to deliver water outside of
			 the system of the mutual
				ditch or irrigation company or of the like organization.(ii)Treatment of
 organizational governanceIn the case of a mutual ditch or irrigation company or of a like organization to a mutual ditch or irrigation company, where State law provides that such a company or organization may be organized in a manner that permits voting on a basis which is pro rata to share ownership on corporate governance matters, subparagraph (A) shall be applied without taking into account whether its member shareholders have one vote on corporate governance matters per share held in the corporation. Nothing in this clause shall be construed to create any inference about the requirements of this subsection for companies or organizations not included in this clause..
			(b)Effective
 dateThe amendment made by subsection (a) shall apply to taxable years beginning after the date of the enactment of this Act.